United States Court of Appeals
                     For the First Circuit


No. 17-2079

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
 RICO, as representative of Puerto Rico Electric Power Authority
                             (PREPA),

                             Debtor.



THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, as
 representative of Puerto Rico Electric Power Authority (PREPA),

                        Debtor, Appellee,

FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO; PUERTO
      RICO FISCAL AGENCY AND FINANCIAL ADVISORY AUTHORITY,

                      Objectors, Appellees,

                               v.

AD HOC GROUP OF PREPA BONDHOLDERS; ASSURED GUARANTY CORPORATION;
 ASSURED GUARANTY MUNICIPAL CORPORATION; NATIONAL PUBLIC FINANCE
         GUARANTEE CORPORATION; SYNCORA GUARANTEE, INC.,

                      Movants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued August 8, 2018, is amended
as follows:

     On page 9, line 19, replace "debtor" with "debt."